UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-04894 Franklin Managed Trust (Exact name of registrant as specified in charter) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: 650 312-2000 Date of fiscal year end: _ 9/30 Date of reporting period: 12/31/16 Item 1. Schedule of Investments. FRANKLIN MANAGED TRUST Statement of Investments, December 31, 2016 (unaudited) Franklin Rising Dividends Fund Shares Value Common Stocks 99.1% Aerospace & Defense 5.0% General Dynamics Corp $ United Technologies Corp Automobiles & Components 0.3% a Adient PLC Banks 0.1% BB&T Corp Citigroup Inc KeyCorp U.S. Bancorp Building Products 2.0% Johnson Controls International PLC Commercial & Professional Services 2.8% ABM Industries Inc Brady Corp., A Cintas Corp b Matthews International Corp., A Consumer Durables & Apparel 1.6% Leggett & Platt Inc NIKE Inc., B Consumer Services 2.1% McDonalds Corp a Yum China Holdings Inc. (China) Yum! Brands Inc Diversified Financials 0.2% a Berkshire Hathaway Inc., A 8 Northern Trust Corp State Street Corp Electrical Equipment 0.0%  Eaton Corp. PLC Rockwell Automation Inc Energy 7.8% Chevron Corp EOG Resources Inc Exxon Mobil Corp Occidental Petroleum Corp Schlumberger Ltd Quarterly Statement of Investments | See Notes to Statement of Investments. | 1 FRANKLIN MANAGED TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Rising Dividends Fund (continued) Shares Value Common Stocks (continued) Food & Staples Retailing 4.2% CVS Health Corp $ Walgreens Boots Alliance Inc Wal-Mart Stores Inc Food, Beverage & Tobacco 7.1% Archer-Daniels-Midland Co Bunge Ltd McCormick & Co. Inc PepsiCo Inc Health Care Equipment & Services 11.2% Abbott Laboratories Becton, Dickinson and Co DENTSPLY SIRONA Inc Medtronic PLC Stryker Corp West Pharmaceutical Services Inc Household & Personal Products 3.4% Colgate-Palmolive Co The Procter & Gamble Co Industrial Conglomerates 6.9% Carlisle Cos. Inc General Electric Co Honeywell International Inc Roper Technologies Inc Insurance 2.6% Aflac Inc The Allstate Corp Arthur J. Gallagher & Co Erie Indemnity Co., A MetLife Inc Old Republic International Corp Prudential Financial Inc RLI Corp The Travelers Cos. Inc Machinery 5.7% Donaldson Co. Inc Dover Corp Hillenbrand Inc Illinois Tool Works Inc Pentair PLC (United Kingdom) Stanley Black & Decker Inc |2 FRANKLIN MANAGED TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Rising Dividends Fund (continued) Shares Value Common Stocks (continued) Materials 11.4% Air Products and Chemicals Inc $ b Albemarle Corp Bemis Co. Inc Ecolab Inc Nucor Corp Praxair Inc Media 1.4% b John Wiley & Sons Inc., A Pharmaceuticals, Biotechnology & Life Sciences 5.2% AbbVie Inc Johnson & Johnson Merck & Co. Inc Perrigo Co. PLC Pfizer Inc Roche Holding AG, ADR (Switzerland) Retailing 4.7% The Gap Inc The Home Depot Inc Ross Stores Inc Target Corp Tiffany & Co Semiconductors & Semiconductor Equipment 4.6% Analog Devices Inc Linear Technology Corp QUALCOMM Inc Texas Instruments Inc a Versum Materials Inc Software & Services 6.6% Accenture PLC, A Microsoft Corp Visa Inc., A Technology Hardware & Equipment 0.0%  Cisco Systems Inc Corning Inc TE Connectivity Ltd Trading Companies & Distributors 0.8% W.W. Grainger Inc Transportation 1.4% United Parcel Service Inc., B Total Common Stocks (Cost $11,774,896,887) |3 FRANKLIN MANAGED TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Rising Dividends Fund (continued) Shares Value Short Term Investments (Cost $189,363,765) 1.1% Money Market Funds 1.1% c,d Institutional Fiduciary Trust Money Market Portfolio, 0.09% $ Total Investments (Cost $11,964,260,652) 100.2% Other Assets, less Liabilities (0.2)% ) Net Assets 100.0% $  Rounds to less than 0.1% of net assets. a Non-income producing. b See Note 4 regarding holdings of 5% voting securities. c See Note 5 regarding investments in affiliated management investment companies. d The rate shown is the annualized seven-day yield at period end. |4 FRANKLIN MANAGED TRUST Notes to Statement of Investments (unaudited) Franklin Rising Dividends Fund 1. ORGANIZATION Franklin Managed Trust (Trust) is registered under the Investment Company Act of 1940 (1940 Act) as an open-end management investment company, consisting of one fund, Franklin Rising Dividends Fund (Fund) and applies the specialized accounting and reporting guidance in U.S. Generally Accepted Accounting Principles. 2. FINANCIAL INSTRUMENT VALUATION The Funds investments in financial instruments are carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. The Fund calculates the net asset value (NAV) per share as of 4 p.m. Eastern time each day the New York Stock Exchange (NYSE) is open for trading. Under compliance policies and procedures approved by the Funds Board of Trustees (the Board), the Funds administrator has responsibility for oversight of valuation, including leading the cross-functional Valuation Committee (VC). The VC provides administration and oversight of the Funds valuation policies and procedures, which are approved annually by the Board. Among other things, these procedures allow the Fund to utilize independent pricing services, quotations from securities and financial instrument dealers, and other market sources to determine fair value. Equity securities listed on an exchange or on the NASDAQ National Market System are valued at the last quoted sale price or the official closing price of the day, respectively. Foreign equity securities are valued as of the close of trading on the foreign stock exchange on which the security is primarily traded or as of 4 p.m. Eastern time. The value is then converted into its U.S. dollar equivalent at the foreign exchange rate in effect at 4 p.m. Eastern time on the day that the value of the security is determined. Over-the-counter securities are valued within the range of the most recent quoted bid and ask prices. Securities that trade in multiple markets or on multiple exchanges are valued according to the broadest and most representative market. Certain equity securities are valued based upon fundamental characteristics or relationships to similar securities. Investments in open-end mutual funds are valued at the closing NAV. The Fund has procedures to determine the fair value of financial instruments for which market prices are not reliable or readily available. Under these procedures, the VC convenes on a regular basis to review such financial instruments and considers a number of factors, including significant unobservable valuation inputs, when arriving at fair value. The VC primarily employs a market-based approach which may use related or comparable assets or liabilities, recent transactions, market multiples, book values, and other relevant information for the investment to determine the fair value of the investment. An income-based valuation approach may also be used in which the anticipated future cash flows of the investment are discounted to calculate fair value. Discounts may also be applied due to the nature or duration of any restrictions on the disposition of the investments. Due to the inherent uncertainty of valuations of such investments, the fair values may differ significantly from the values that would have been used had an active market existed. The VC employs various methods for calibrating these valuation approaches including a regular review of key inputs and assumptions, transactional back-testing or disposition analysis, and reviews of any related market activity. Trading in securities on foreign securities stock exchanges and OTC markets may be completed before 4 p.m. Eastern time. In addition, trading in certain foreign markets may not take place on every Funds business day. Occasionally, events occur between the time at which trading in a foreign security is completed and 4 p.m. Eastern time that might call into question the reliability of the value of a portfolio security held by the Fund. As a result, differences may arise between the value of the Funds portfolio securities as determined at the foreign market close and the latest indications of value at 4 p.m. Eastern time. In order to minimize the potential for these differences, the VC monitors price movements following the close of trading in foreign stock markets through a series of country specific market proxies (such as baskets of American Depositary Receipts, futures contracts and exchange traded |5 FRANKLIN MANAGED TRUST NOTES TO STATEMENT OF INVESTMENTS (UNAUDITED) 2. FINANCIAL INSTRUMENT VALUATION (continued) funds). These price movements are measured against established trigger thresholds for each specific market proxy to assist in determining if an event has occurred that may call into question the reliability of the values of the foreign securities held by the Fund. If such an event occurs, the securities may be valued using fair value procedures, which may include the use of independent pricing services. When the last day of the reporting period is a non-business day, certain foreign markets may be open on those days that the Funds NAV is not calculated, which could result in differences between the value of the Funds portfolio securities on the last business day and the last calendar day of the reporting period. Any significant security valuation changes due to an open foreign market are adjusted and reflected by the Fund for financial reporting purposes. 3. INCOME TAXES At December 31, 2016, the cost of investments and net unrealized appreciation (depreciation) for income tax purposes were as follows: Cost of investments $ Unrealized appreciation $ Unrealized depreciation ) Net unrealized appreciation (depreciation) $ 4. HOLDINGS OF 5% VOTING SECURITIES OF PORTFOLIO COMPANIES The 1940 Act defines "affiliated companies" to include investments in portfolio companies in which a fund owns 5% or more of the outstanding voting securities. During the period ended December 31, 2016, the Fund held investments in affiliated companies as follows: Number of Number of Shares Held Shares Realized at Beginning Gross Gross Held at End Value at Investment Gain Name of Issuer of Period Additions Reductions of Period End of Period Income (Loss) Non-Controlled Affiliates Albemarle Corp   $ $ $  John Wiley & Sons Inc., A.    Matthews International Corp., A  ) Total Affiliated Securities (Value is 5.9% of Net Assets) $ $ $ |6 FRANKLIN MANAGED TRUST NOTES TO STATEMENT OF INVESTMENTS (UNAUDITED) 5. INVESTMENTS IN AFFILIATED MANAGEMENT INVESTMENT COMPANIES The Fund invests in one or more affiliated management investment companies for purposes other than exercising a controlling influence over the management or policies. During the period ended December 31, 2016, the Fund held investments in affiliated management investment companies as follows: % of Affiliated Number of Number of Fund Shares Shares Held Shares Value Outstanding at Beginning Gross Gross Held at End at End Investment Realized Held at End of Period Additions Reductions of Period of Period Income Gain (Loss) of Period Non-Controlled Affiliates Institutional Fiduciary Trust Money Market Portfolio, 0.09% ) $ $ $  % 6. FAIR VALUE MEASUREMENTS The Fund follows a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Funds own market assumptions (unobservable inputs). These inputs are used in determining the value of the Funds financial instruments and are summarized in the following fair value hierarchy: Level 1  quoted prices in active markets for identical financial instruments Level 2  other significant observable inputs (including quoted prices for similar financial instruments, interest rates, prepayment speed, credit risk, etc.) Level 3  significant unobservable inputs (including the Funds own assumptions in determining the fair value of financial instruments) The input levels are not necessarily an indication of the risk or liquidity associated with financial instruments at that level. For movements between the levels within the fair value hierarchy, the Fund has adopted a policy of recognizing the transfers as of the date of the underlying event which caused the movement. At December 31, 2016, all of the Funds investments in financial instruments carried at fair value were valued using Level 1 inputs. For detailed categories, see the accompanying Statement of Investments. 7. INVESTMENT COMPANY REPORTING MODERNIZATION In October 2016, the U.S. Securities and Exchange Commission adopted new rules and amended existing rules (together, final rules) intended to modernize the reporting and disclosure of information by registered investment companies. In part, the final rules amend Regulation S-X and require standardized, enhanced disclosures about derivatives in investment company financial statements, as well as other amendments. The compliance date for the amendments to Regulation S-X is August 1, 2017. Management is currently evaluating the impact that the adoption of the amendments to Regulation S-X will have on the Funds financial statements and related disclosures. 8. SUBSEQUENT EVENTS The Fund has evaluated subsequent events through the issuance of the Statement of Investments and determined that no events have occurred that require disclosure. |7 FRANKLIN MANAGED TRUST NOTES TO STATEMENT OF INVESTMENTS (UNAUDITED) Abbreviations Selected Portfolio ADR American Depositary Receipt For additional information on the Funds significant accounting policies, please refer to the Funds most recent semiannual or annual shareholder report. |8 Item 2. Controls and Procedures. (a) Evaluation of Disclosure Controls and Procedures. The Registrant maintains disclosure controls and procedures that are designed to ensure that information required to be disclosed in the Registrant’s filings under the Securities Exchange Act of 1934 and the Investment Company Act of 1940 is recorded, processed, summarized and reported within the periods specified in the rules and forms of the Securities and Exchange Commission. Such information is accumulated and communicated to the Registrant’s management, including its principal executive officer and principal financial officer, as appropriate, to allow timely decisions regarding required disclosure. The Registrant’s management, including the principal executive officer and the principal financial officer, recognizes that any set of controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives. Within 90 days prior to the filing date of this Quarterly Schedule of Portfolio Holdings on Form N-Q, the Registrant had carried out an evaluation, under the supervision and with the participation of the Registrant’s management, including the Registrant’s principal executive officer and the Registrant’s principal financial officer, of the effectiveness of the design and operation of the Registrant’s disclosure controls and procedures. Based on such evaluation, the Registrant’s principal executive officer and principal financial officer concluded that the Registrant’s disclosure controls and procedures are effective. (b) Changes in Internal Controls.
